         Case 2:21-cr-00125-JAD-NJK Document 42 Filed 08/16/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00125-JAD-NJK
 4
                   Plaintiff,                        ORDER
 5
            v.
 6                                                           ECF No. 41
     KEHEIR JORDAN PARKER,
 7
                   Defendant.
 8
 9
10          Based on the parties stipulation and good cause appearing, IT IS ORDERED that

11   the sentencing hearing currently scheduled for September 13, 2021 at 11:00 a.m., be

12   vacated and continued to December 20, 2021, at 10:00 a.m.

13          DATED this 16th day of August 2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
